Citation Nr: 0024108	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2. Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1974 to June 
1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
right eye injury and nonservice-connected disability pension 
was denied.  


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
diagnosis of or treatment for a right eye injury.

2.  At the May 2000 Travel Board hearing the veteran 
testified that there was no competent medical evidence of a 
nexus between an inservice right eye injury and a subsequent 
post-service right eye injury.  


CONCLUSION OF LAW

The claim for service connection for residuals of a right eye 
injury is not well grounded.  38 U.S.C.A. 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1999), 
service connection may be granted for a disability if it is 
shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d) (1999).  

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded, that is, that the claim is plausible.  If he or she 
has not, the appeal fails as to that claim, and the Board is 
under no duty to assist him or her in any further development 
of that claim, since such development would be futile.  38 
U.S.C.A. 5107(a) (West 1991 & Supp. 1999), and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See 38 U.S.C.A. 1110, 1131 (West 1991); 38 
C.F.R. 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 3.303(b) 
(1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  

The veteran's service medical records do not show treatment 
for or diagnosis of a right eye injury.  Defective visual 
acuity was noted on the veteran's United States Air Force May 
1975 discharge report of medical examination.  Right eye 
exotropic (six degrees) was noted on his June 1996 United 
States Marine Corps Reserves enlistment report of medical 
examination.  

Private medical records dated June 1981 to September 1991 
reveal that the veteran was treated for reduced vision, 
diplopia, double vision, exotropia, and hypertropia of the 
right eye.  In June 19981 the private physician wrote that 
the veteran sustained a blow to the right side of his face in 
May 1981, that he never wore glasses and that there was no 
history of eye trouble in the past.  The private physician 
indicated, in August 1981, that the loss of vision in the 
right eye was due to pigment deposits at the macula of the 
right eye and the double vision were a direct result of the 
blow sustained to the right eye in May 1981.  

The VA examined the veteran in October 1985.  The veteran 
reported poor vision in the right eye and following trauma to 
the right eye while employed as a police officer.  The 
impressions were diplopia of the right eye and scarring of 
macula of the right eye.  

At the May 2000 Travel Board hearing the veteran testified 
that in 1974 he fell on a PC pad on the right side of his 
face and injured his right eye.  He reported that there was 
some blood, that he was treated at Wilford Hall Hospital and 
kept for observation.  The veteran stated the United States 
Marine Corps Reserves examined his eyes in 1975 and that he 
passed the eye examination for the police department in 1977.  
He described his May 1981 eye injury while employed on the 
police force.  The veteran admitted that there was no medical 
evidence of a nexus between an inservice right eye injury and 
the May 1981 right eye injury.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of a right eye 
injury.  Specifically, the record does not include evidence 
showing that the veteran sustained a right eye injury 
inservice.  The veteran has not presented any medical 
evidence, which suggests a nexus between his current right 
eye disability and service.  Therefore, the record is devoid 
of evidence, which suggests that service connection would be 
warranted for the veteran's current right eye disability.  

As such, the Board is unable to conclude that the veteran has 
presented a claim, which is either plausible or capable of 
substantiation.  As there is no medical evidence suggestive 
of in-service injury of the right eye, or competent medical 
evidence of a nexus between his current right eye disability 
and service the requirements for a well grounded claim have 
not been satisfied.  Accordingly, the claim for service 
connection for residuals of a right eye injury must be 
denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for residuals of a right eye injury.  


REMAND

At the May 2000 Travel Board hearing the veteran testified 
that his disabilities included residuals of a right eye 
injury, hypertension and residuals of a stroke and palsy 
where one side of his face collapses.  The Board notes that 
his claim for entitlement to service connection for headaches 
was denied in February 1986.  He stated that he retired on 
disability in April 1984 and that he applied for Social 
Security Administration (SSA) benefits in 1995 but was 
denied.  

The veteran's residuals of a stroke has not been evaluated 
and assigned a percentage rating by the RO.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  In regard to a claim for 
pension benefits, the exact nature and degree of severity of 
the various disabilities is clearly pertinent.  Therefore, 
each claimed disorder must be adequately examined and 
evaluated by the RO.  

Records pertaining to SSA benefits have not been associated 
with the record certified for appellate review.  Such records 
may be of significant probative value in determining whether 
the veteran is unemployable.  The United States Court of 
Appeals for Veterans Claims (Court) held in Lind v. Principi, 
3 Vet. App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in the SSA determination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA general medical examination, 
to include but not limited to, a 
neurologic and other specialist 
examinations in order to determine the 
severity of the residuals of a right eye 
injury, hypertension and residuals of a 
stroke and palsy where one side of his 
face collapses.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiners prior to 
the examinations so that the veteran's 
entire medical history can be taken into 
consideration and the examiners are asked 
to indicate in the examination report 
that he or she has examined the claims 
folder, including the veteran's 
statements.  The examiners must render a 
joint opinion as to the whether these 
disorders render the veteran 
unemployable.  The factors upon which the 
opinions are based must be set forth.  
The examiner should provide a complete 
rationale for all conclusions reached.

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties. Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record 
and any other original claim, a reopened 
claim or claim for increased disability 
compensation will be denied.  However, 
the Secretary of the VA must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

3.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with their determination.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately not obtained, should 
be documented.

4.  When the requested development 
actions have been completed, the case 
should be readjudicated by the RO and a 
rating action prepared which lists all of 
the veteran's disabilities and the 
percentage evaluations assigned to each.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes the percentage 
rating for each diagnosed disability, 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities, and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502 (a) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, 4.17 (1999)) by 
which a permanent and total disability 
rating for pension purposes may be 
assigned.  The veteran and his 
representative should then be given an 
opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


